Citation Nr: 1737939	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to a compensable disability rating for deviated nasal septum, status post nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1989.

This appeal is before the Board of Veterans' Appeals (Board) from April 2011 and September 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2011 rating decision denied service connection for a low back strain and tendonitis of the left knee.  The September 2011 rating decision continued a noncompensable disability rating for a deviated nasal septum, status post nasal fracture.

The matter was previously remanded by the Board in May 2016 in order to afford the Veteran a hearing.  In January 2017, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the evidence of record would be unfairly prejudicial to the Veteran.  Therefore, the case must again be remanded for compliance with the prior remand directives.  see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriguez, 22 Vet App. 295 (2008); Bernard v. Brown, 4 Vet. App. 384 (1993).


Left Knee Tendonitis and Lumbar Strain

On appeal, the Veteran averred that his lumbar spine and left knee disorders were the result of his physical activity during military service, including carrying heavy ruck sacks, stepping in a hole and sitting down too hard.  The Veteran was afforded a compensation pension examination in March 2011.  While the examiner considered the Veteran's report of stepping in a hole during service, the examiner did not render an opinion as to whether the Veteran's current left knee disability and lumbar strain disability are etiologically related to carry heavy ruck sacks or sitting down too hard.  On remand, the Veteran should be afforded a new examination to address whether his claimed disabilities are etiologically related to carrying heavy ruck sacks and/or sitting down too hard.  

Veteran's service treatment records (STRs) also show treatment for trauma to the radial side of the left ulna in October 1988.  The Veteran has not been afforded any VA examinations for these claimed disorders.  The Board finds that the low threshold for obtaining a VA examination has been met with respect to his orthopedic claims and therefore must be remanded.  See 38 U.S.C.A. § 5103A (d) (West 2015); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In addition, during his Board hearing, the Veteran testified that he received treatment for his claimed disabilities at the Shreveport, Louisiana, VA Medical Center prior to August 1999 and the Tampa, VA Medical Center before September 2003.  However, records from these facilities during these times periods does not appear to be of record.  On remand, the AOJ should make appropriate efforts to locate and obtain these outstanding records.  

Deviated Nasal Septum

The Board notes that with regard to his claim for a compensable disability rating for deviated nasal septum, current examinations are warranted in order to determine the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran was most recently provided a VA examination for his deviated nasal septum, status post nasal fracture, in September 2011.  Pertinently the Veteran testified during his January 2017 hearing that he consulted with a doctor who informed him that his left nostril was 80 percent blocked suggesting an increase in severity of the left nostril blockage since the September 2011 VA examination.  Accordingly, a new examination is warranted to ascertain the current level of severity of the Veteran's service connected deviated nasal septum.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain any pertinent outstanding treatment records from the VA Medical Center in Shreveport, Louisiana, prior to August 1999 and the Tampa, Florida, VA Medical Center before September 2003. 

2.  Request that the Veteran identify any outstanding VA or private treatment he has received for his left knee condition, low back condition and deviated nasal septum, status post nasal fracture since service.  He should submit a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records he wishes VA to obtain on his behalf.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Schedule the Veteran for a VA examination to address the nature and etiology of any current left knee disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed. 

Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current left knee disability had its onset or is otherwise etiologically related to his period of active duty service.  

In offering this opinion, the examiner must address the Veteran's reports of falling during serving, sitting down too hard, and carry heavy ruck sacks.  The examiner must provide a complete rationale for any opinion expressed, including a discussion of the evidence of records and medical principles which led to the conclusions reached.

4.  Schedule the Veteran for a VA examination to address the nature and etiology of any current low back disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed. 

Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current low back disability had its onset or is otherwise etiologically related to his period of active duty service.  In offering this opinion, the examiner must address the Veteran's contentions that his claimed low back disorder is related to carrying heavy ruck sacks and sitting down too hard.  

The examiner must provide a complete rationale for any opinion expressed, including a discussion of the evidence of records and medical principles which led to the conclusions reached.

5.  Schedule a VA examination to ascertain the current severity and manifestations of his service connected deviated nasal septum, status post nasal fracture.  The entire claims file, including this REMAND, must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should report all signs and symptoms necessary for rating the Veteran's service connected deviated nasal septum, status post nasal fracture under the rating criteria, utilizing the appropriate DBQ.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




